Case 7:19-cr-00749 Document1 Filed on 04/10/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) Criminal Complaint

 

United States District Court

SOUTHERN , DISTRICT OF TEXAS
McALLEN DIVISION

 

 

UNITED STATES OF AMERICA United States District Court
Vv. Southern District Of Texas CRIMINAL COMPLAINT

Oscar Biadimir Barrientos-Lobo

APR 10 2019 Case Number: M-19- S 14 -M

David J. Bradley, Clerk
IAE YOB: 1983 ee mme
Honduras
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about April 9, 2019 in Starr County, in

the Southern District of Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Honduras in pursuance of law, and
thereafter was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the
Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
1 further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

Oscar Bladimir Barrientos-Lobo was encountered by Border Patrol Agents near Roma, Texas on April 9, 2019. The investigating
agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on April 8, 2019, near Roma, Texas. Record checks revealed the Defendant was formally Deported/Excluded
from the United States on February 24, 2010 through San Antonio; Texas. Prior to Deportation/Exclusion the Defendant was
instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland
Security. On September 30, 2009, the defendant was convicted of Being Found in the United States after previous deport and sentenced

to time served and three (3) years supervised release term. \

Continued on the attached sheet and'made a part of this complaint: [_|¥es No

 

Sworn to before me and cond in my presence, SiGnaturé of Complainant
Senior Patrol Agent

April 10, 2019 Mickel Gonz,

 

J. Scott Hacker , U.S. Magistrate Judge

 

Name and Title of Judicial Officer Jy Officer
